DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-3, 10, 14, and 15 are objected to because of the following informalities:
In line 12 of claim 1, "a first suture" should read "the first suture"
In lines 12 and 13 of claim 1, “a second suture” should read “the second suture”
In line 7 of claim 2, “however” should read “wherein”
In line 1 of claim 3, “a locking pin” is introduced. However, claim 1 already introduced “a lock pin” and a review of the disclosure did not reveal multiple pins.
In line 2 of claim 10, “control system” should read “control assembly”
In claims 14 and 15, “percutaneusly” should read “percutaneously”
In the lines 4-5 of claim 14 and line 8 of claim 15, “configured to connect the lock assembly” should read “configured to connect to the lock assembly"
In line 5 of claim 14, “configured to connect the proximal end” should read “configured to connect to the proximal end”
In line 6 of claim 15, “have a first and a second suture” should read “has a first and second suture”
On line 9 of claim 15, “a second sutures" should read “the second sutures"


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 3-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6-14 of prior U.S. Patent No. 9,216,018. This is a statutory double patenting rejection.
All the elements of claim 3 are to be found in claim 6 of the prior patent.
All the elements of claim 4 are to be found in claim 7 of the prior patent (as it encompasses claim 6). 
All the elements of claim 5 are to be found in claim 8 of the prior patent (as it encompasses claims 7 and 6). 

All the elements of claim 7 are to be found in claim 10 of the prior patent (as it encompasses claims 8, 7, and 6).
All the elements of claim 8 are to be found in claim 11 of the prior patent (as it encompasses claims 10, 8, 7, and 6). 
All the elements of claim 9 are to be found in claim 12 of the prior patent (as it encompasses claims 11, 10, 8, 7, and 6). 
All the elements of claim 10 are to be found in claim 13 of the prior patent (as it encompasses claims 12, 11, 10, 8, 7, and 6). 
All the elements of claim 11 are to be found in claim 14 of the prior patent (as it encompasses claims 12, 11, 10, 8, 7, and 6). 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 15 of U.S. Patent No. 9,216,018. the patented claims anticipate the claims of the instant application.
All the elements of claim 1 are to be found in claim 1 of the prior patent.
All the elements of claim 2 are to be found in claim 2 of the prior patent (as it encompasses claim 1).
All the elements of claim 12 are to be found in claim 3 of the prior patent (as it encompasses claim 1).
All the elements of claim 13 are to be found in claim 4 of the prior patent (as it encompasses claims 3 and 1).
All the elements of claim 14 are to be found in claim 15 of the prior patent.
All the elements of claim 15 are to be found in claim 15 of the prior patent.

Claims 1-5 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,231,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims of the instant application.
All the elements of claim 1 are to be found in claim 1 of the prior patent.
All the elements of claim 2 are to be found in claim 1 of the prior patent.
All the elements of claim 3 are to be found in claim 1 of the prior patent.
All the elements of claim 4 are to be found in claim 2 of the prior patent (as it encompasses claim 1).
All the elements of claim 5 are to be found in claim 3 of the prior patent (as it encompasses claims 2 and 1).

All the elements of claim 13 are to be found in claim 5 of the prior patent (as it encompasses claims 4 and 1).
All the elements of claim 14 are to be found in claim 6 of the prior patent.
All the elements of claim 15 are to be found in claim 6 of the prior patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 repeatedly references “the central lumen.” However, claim 1 introduces a central lumen for both the lock body and for the catheter assembly. Therefore, it is unclear which central lumen is being claimed. Similarly, “the longitudinal lumen” lacks antecedent basis and it is unclear if it refers to the lumen of the lock body or the lumen of the catheter assembly. For examination, both terms refers to the central lumen of the lock body. Claims 3-11 are rejected as depending from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spence et al. (US Patent Pub. 2008/0228165).
Regarding claim 1, Spence discloses a lock delivery system (fig. 16A) for creating a tissue plication comprising: a lock assembly comprising a lock body 132 and a lock pin 136, wherein the lock body has a central lumen (fig. 16D) configured to retain the lock pin and to have a first and a second sutures 106 and 116 disposed within the central lumen, a catheter assembly comprising an outer sheath (fig. 16A, element 130) and an inner catheter 134, wherein the inner catheter has a distal end, a proximal end, and a central lumen, wherein the distal end of the inner catheter is configured to detachably connect to the lock body (fig. 16B, dotted lines representing the inner catheter and lock body are in contact), wherein the central lumen is configured to have the first and the second sutures disposed within, wherein the outer sheath has a distal 
Regarding claim 14, Spence discloses a method of delivering a lock assembly percutaneusly (abstract) comprising: providing a lock delivery system (fig. 16A) with a lock assembly 132, a catheter assembly 134 comprising a distal end and a proximal end, and a control assembly (fig. 18, element 150). The lock assembly is configured to secure at least one suture (fig. 16D, element 106). The distal end of the catheter assembly is configured to connect to the lock assembly (fig. 16B, dotted lines representing the inner catheter and lock body are in contact). The control assembly is configured to connect the proximal end of the catheter assembly (fig. 18, control assembly 150 is attached to catheter assembly 134), to apply tension to the at least one suture, to activate the securing of the at least one suture to the lock assembly, and to release the lock assembly (paragraph 0074).
Regarding claim 15, Spence discloses a method of plicating a tissue and securing the tissue plication with a lock assembly percutaneously comprising: providing a plication lock delivery system (fig. 16A) with a lock assembly, a catheter assembly .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spence, in view of Moren, Jr. (US Patent 3,814,347).
Regarding claim 12, Spence discloses the first and second suture tension mechanisms (fig. 18, elements 164 and 166), a suture tensioning actuator 176 and 178 which is coupled to a suture tension gear 170 and 172 such that operation of the suture tensioning actuator causes rotation of the suture tension gear resulting in a winding of the suture and tension being applied to the suture (paragraph 0076). Spence discloses the invention essentially as claimed except wherein a suture clamp device is attached to the respective suture and suture tension gear, and wherein rotation of the suture clamp device results in a winding of the suture about the suture clamp device. Moren, Jr. teaches a cylindrical yarn carrier with a slit (fig. 4, element 24), in order to trap and secure the suture at the start of the winding operation (col. 1, lines 32-34). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spools of Spence with the slits of Moren, Jr., in order to trap and secure the suture at the start of the winding operation. Examiner notes that the structures surrounding the slit form the clamp.
 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spence and Moren, Jr., in further view of Salahieh et al. (US Patent 7,824,443).
Regarding claim 13, Spence in view of Moren, Jr. discloses the invention essentially as claimed except for a clutch that is operatively connected to the suture clamp device such that once a predefined tension in the suture is achieved, the clutch is activated to prevent the suture from being over tensioned. Salahieh teaches an implant .

Allowable Subject Matter
Claims 2-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a plication lock delivery system for creating a tissue plication comprising: a lock assembly comprising a lock body and a lock pin; a catheter assembly comprising an inner and outer sheath; wherein the distal end of the outer sheath is configured to contact the lock pin and cause movement thereof; wherein the lock body further includes a first locking slot formed therein and extending along a longitudinal length thereof, the first locking slot intersecting the central lumen of the lock body, the lock body further including a side opening that is open along a side thereof and communicates with the central lumen and a second opening that is open at a proximal end of the lock body, the second opening being spaced and separate from the central .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771